Mobley, Justice.
Petition was filed by the appellant against the Clerk of the Civil and Criminal Court of Cobb County praying that mandamus issue requiring the clerk to remove masking tape which had been placed over certain portions of the appellant’s answer filed in a proceeding in the Civil Court of Cobb County. The clerk filed a sworn answer in which he stated that the tape had been removed. On hearing the trial judge (as shown by his order) heard the statements of both parties, considered the sworn answer of the respondent that *804the tape had been removed, and held that the issue was moot and denied mandamus absolute. The appeal is from that order. Held:
Submitted November 13, 1967 —
Decided November 22, 1967.
Larry DeFee, pro se, Doyle C. Brown, for appellant.
This court issued an order directing the appellant to advise this court whether the tape had been removed and, if so, why the case was not moot. His counsel filed a reply stating that, on the day of the hearing before the court, he asked the clerk to permit him to see the answer, which request the clerk refused. He does not deny that the tape has been removed, and offers no reason why he did not, after receipt of the order of this court, examine the papers in the clerk’s office, but insists that the court should not hold the case moot. In view of the sworn answer of the clerk that the tape had been removed, which is uncontradicted, and the failure of the appellant to examine the record, after being directed to advise this court whether the tape had been removed, we hold that the case is moot and the appeal should be dismissed. Buice v. Clayton County Commissioners, 215 Ga. 18 (108 SE2d 691).

Appeal dismissed.


All the Justices concur.